Title: Extracts from the Gazette, 1744
From: Franklin, Benjamin
To: 



	Wednesday last a Fire broke out in the Roof of a House in Second Street near the Church, but there being sufficient Help at hand, it was presently extinguished. Axes were observ’d to be of great Use; for when Holes were made in the Shingling, the Water from Engines and Buckets readily enter’d, and did ten times the Service it could otherwise have done. [January 11]



	[Advertisement] Proposed by a Society, If due Encouragement be given by Subscriptions, To publish The Impartial Reformer, Containing, Essays serious and entertaining, on Religious and Moral subjects, as well as the common Occurrences of Life, and the various Dispositions, Humours, and Manners of Mankind in these Times. Those who think proper to Encourage the same, are desired to send in their Names to the Printer hereof; and as soon as there is a sufficient Number of Subscribers to defray the Expence of Printing, one Sheet shall be immediately published, and continued once a Fortnight, of which Notice shall be given in the Publick News. Price to each Subscriber Six Shillings per Annum. [February 2]


  
	  [Advertisement] Shakespear’s Plays in 8 Vol. neatly bound. Sold by the Printer hereof. [February 16]


  
May the fst 1744
Than thar is to be a Ras in Taryfar Nak at mr John amerner between His Negor Sharp and a landtarpen townty yards backwards and fordes to Rune the three hetes forty pounds one half wat and half drie bet Camel John harmar and mastor sone William fune-Dik Hie Sharaof Nu Cas Conty Ase wch. Thomos Allfree, Jack See and Thomos bufit and prssiler Harod. [February 22]


  
	  Lately Publishedin Boston, And to be Sold by B. Franklin in Philadelphia, Price, is. each. The American Magazine, For the Months of November and December 1743. [March 1]


  
Just Published, M. T. Cicero’s Cato Major; Or his Discourse of Old Age. Translated from the Latin; with explanatory Notes, by the Hon. James Logan, Esqr.
Printed and sold by B. Franklin, Price stitch’d in Marble Covers, 3s.6d. [March 21]


  
[Advertisement] A Collection of choice and valuable Books, consisting of near 600 Volumes in most Faculties and Sciences, viz. Divinity, History, Law, Mathematicks, Philosophy, Physick, Poetry, &c. Will begin to be Sold by Benjamin Franklin, for ready Money only, on Wednesday the 11th of April 1744 at Nine o Clock in the Morning, at the Post-Office in Philadelphia; the lowest Price being for Dispatch marked in each Book: Catalogues may be had gratis, at the Place of Sale.
Note. The said Franklin, gives ready Money for any Library or Parcel of Books. [March 29]


  
	  A Greater Number of Gentlemen having subscribed to Dr. Spencer’s first Course of Experimental Philosophy, than can be conveniently accommodated at a Time: He begins his first Lecture of the second Course, on Thursday, the tenth Day of May, at five o’Clock: Subscriptions are taken in at the Post-Office, where a Catalogue of the Experiments may be had gratis. [April 26]



  
	  [Advertisement] Books Sold by B. Franklin. Bibles of all sizes, Testaments, &c. young mans companion, horace in usum delphini, creech’s ditto, dyche’s and bailey’s dictionaries, greek and latin testaments, sterling’s ovid and rhetorick, buchanan’s psalms, clark’s erasmus and cordery, lilly’s grammar, hoole’s parsing ditto, spelling books of all sorts, ward’s young mathematician’s guide, pardie’s Geometry, builders pocket companion, mariner’s calendars and compass rectified, quarter waggoners, scales and compasses, love’s surveying, protractors, gordon’s geographical grammars; gazeteers, boerhave’s institutions of physick, shaw’s practice of ditto, quincey’s dispensatory, edinburgh ditto, cheyne of health, ditto’s english malady, becket’s surgery, sharp’s ditto, cramer of metals, telemachus, stanhope’s epictetus, lilly’s conveyancer, school of arts, brightland’s english grammars, pen’s no cross no crown, cruden’s concordance, quarles’s emblems, pomfret’s poems, watt’s lyrick poems, seneca’s morals, pilgrim’s progress in three parts, ditto large edition, bunyan’s works two Vols. fol. With great variety of other books. Also slates, inkpowder, paper of all sorts, wax, account books, and all other sorts of stationary ware. [May 31]


  
	  We hear from Dover in Kent County, that Samuel Chew, Esq; Chief Justice of the Government of the Lower Counties, died there last Week; much regretted by all that had the Pleasure of his Acquaintance. [June 21]


  
	  We have the Pleasure to inform our Readers that the News brought hither by two (seeming) Gentlemen from Virginia, of Georgia’s being taken (as mention’d in our last) proves not true; a Vessel being arriv’d at New-York in 11 Days from thence, and left all well there. ’Tis pity that any Persons who make the Appearance of Men of Credit, should, as they travel, think it a proper Diversion in such Times as these, to amuse their Countrymen with false Reports, which may prove in many Cases of very pernicious Consequence. [July 5]


  
[Advertisement] Just arrived from London, And now shown for the Entertainment of the Curious, to six or more Persons, in a large commodious Room, at Mr. Vidal’s in Second-street, Philadelphia, The Solar, or Camera Obscura Microscope, which magnifies Objects to a surprising Degree, and has given universal Satisfaction. Price 18d. each Person. Also, the Unparallelled Musical Clock, Most beautiful in its Structure, and delightfully playing the choicest Airs, &c. Price 18d. each Person.
Bills describing the Particulars, are given gratis at the Place aforesaid. [July 12]


  
[Advertisement] A Course of Experimental Philosophy, begins at the Library-Room, next Monday at five o’Clock in the Afternoon, which will be the last to be performed in this City by Dr. Spencer.
N.B. Any of the Gentlemen who subscribed to the former Courses, may go through this, at half Price, and have as an Addition some Lectures on the Globes. [July 26]



  
	  ’Tis computed that there are and will be before Winter 113 Sail of Privateers at Sea, from the British American Colonies; most of them stout Vessels and abundantly well mann’d. A Naval Force, equal (some say) to that of the Crown of Great-Britain in the Time of Queen Elizabeth. [August 30]


  
	  On Monday next will be published, and to be Sold by B. Franklin. The Votes, and Proceedings, of the General Assembly of this Province. Continued by Adjournments, from the seventh Day of May, to the eleventh Day of August, 1744. [September 20]


  
	  [Advertisement] Notice is hereby given, That during this Winter Season, between the Hours of Six and Nine, at Night, Gentlemen may be Instructed in Euclid’s Elements, Algebra, Navigation, Astronomy, Surveying, Gauging, and all other Parts of the Mathematicks. Also in the Day time, Youth are Taught, Reading, Writing, Arithmetick, and Accounts, by Theophilus Grew, at his School in Norris’s Alley. [September 20]


  
	  [Advertisement] Lost on the Road, betwixt here and Germantown, a light coloured broad cloth short Cloak. Whoever leaves it at the Printer’s hereof, shall be handsomely Rewarded. [October 4]


  
	  [Advertisement] Lost between the Drawbridge and the Vineyard, a white Stone Seal, set in Gold. Whoever brings it to the Printer hereof, shall receive Twenty Shillings Reward. [October 11]


  
	  Last Week a Dutch Waggoner who had wilfully driven over a Chair, in which were two young Women, and a Boy that was unwell, whereby the Child’s Scull was fractured, so that his Life is despaired of, was apprehended and committed to the Goal of this City. [October 18]


  
[Advertisement] To be seen, at the Indian King, in Market Street, Price is. for Men and Women, and 6d. for Children.
A Beautiful Creature, but surprizingly fierce, called a Leopard; his Extraction half a Lion and half a Pardeal; his native Place of Abode is in Africa, and Arabia. As he will not stay long in this Place, those who have a Mind to see him are desired to be speedy. [October 25]


  
	  The same Day [Monday last], Michael Milchdeberger, the Dutch Waggoner, who drove his Wagon over a Chair, by which a Boy was wounded so that he died, was burnt in the Hand, the Jury having brought in their Verdict Manslaughter. [November 8]


  
A Caution to the Publick.
Last Saturday several counterfeit One Shilling Bills of New-Jersey were uttered here. The Paper is pretty stiff and good, and some of the Bills have an Impression of a Sage Leaf, ill done, upon their Backs. If these Bills are compared with the True Ones, both being fair, many Variations may be observed both in the Signing and the Printing, as the Counterfeits are a very bad Imitation of the True. Those who have not both Sorts to look at together, may take notice, that the Figures that make the Ornament or Border at the Bottom of the False Bills, which have a Resemblance of a Flower de Luce at Top, and something more under, stand apart, which in the True Bills stand close; and that in the False Bills the first I in the Word Shilling, that ends the Bill, is shorter than the last I in that Word; that the second L in the same Word is shorter than the first, and that the G is longer than the other Capitals, and made very open. [November 15]



Just Published, and to be sold by the Printer hereof, the following Books, viz.
I. The Fourth Edition, of A Preservative from the Sins and Follies of Childhood and Youth, written by way of Question and Answer. To which are added, some Religious and Moral Instructions, in Verse. By I. Watts, D.D. Price 8d.
II. An Account of the New-Invented Pennsylvanian Fire-Places: Wherein their Construction and Manner of Operation is particularly explained; their Advantages above every other Method of warming Rooms demonstrated; and all Objections that have been raised against the Use of them answered and obviated. With Directions for putting them up, and for using them to the best Advantage. And a Copper-Plate, in which the several Parts of the Machine are exactly laid down, from a Scale of equal Parts. Price 1s.
III. Poor Richard’s Almanack, for the Year 1745.
Of whom also may be had, to compleat Gentlemen’s Setts, the American Magazine for April, 1744. [November 15]


  
[Advertisement] Just Imported, And to be sold by Lewis Evans in Strawberry Alley. Price 1s. a Cake.
Fine Crown Soap, For the Washing of fine Linen, Muslins, Laces, Silks, Chinces, Calicoes, and for the Use of Barbers.
It cleanses fine Linnen, Muslins, Laces, Chinces, &c. with Ease and Expedition, which often suffers more from the long and hard rubbing of the Washer through the ill Qualities of the Soap they use, than the Wearing. It is excellent for the Washing of Scarlets, or any other bright and curious Colours, that are apt to Change by the Use of common Soap. The Sweetness of the Flavour renders it pleasant for the Use of Barbers. [November 15]


  
	  [Advertisement] Saturday next will be published and sold by B. Franklin, The Pocket Almanack, for the Year 1745. [December 6]


  
Whereas the Nossels of most of the Pumps in Market Street, and several other Streets of this City, were taken out and carried away, on Saturday-night the 24th of this Instant, and at several Times before, by some evil-minded, dissolute Persons; which might have been of most pernicious Consequence, if Fire had happened to break out before they could have been renewed. The Union Fire-Company of Philadelphia, do hereby offer a Reward of FIVEPounds to him or her who shall discover (so that they may be convicted at the Mayor’s Court) any of the Persons concern’d in removing the said Nossels, or doing any other Damage to the Pumps in the Streets, whereby they may be render’d incapable of discharging Water.
By Order of the Company, Rees Meredith, Clerk[December 14]


  
	  Last Saturday Night died here Mr. John Acworth, formerly an eminent Wine Merchant in the City of London. [December 18]


  
	  We hear that the old Dutch Woman, that prosecuted the young Fellow for a Rape, some time since, is lately married. [December 18]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New-Printing-Office, near the Market.

